Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 1 of 28




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


   Civil Action No. 20-cv-2985-WJM-SKC

   DENVER HOMELESS OUT LOUD, et al.,

         Plaintiffs,
   v.

   CITY AND COUNTY OF DENVER, COLORADO, et al.,

         Defendants.

                               STATE DEFENDANTS’
            MOTION TO DISMISS FIRST AMENDED COMPLAINT (DOC. 160)
   ______________________________________________________________________________

         State Defendants, Richard Lee (R. Lee)1, and Colorado State Patrol Troopers

   Alec Barkley, J.P. Burt, William Caldwell, Umair Cheema, Jacob Cleveland, Crystal

   Crenshaw, Colin Daugherty, Gregory Davey, David Dinkel, Joe Dirnberger, Andrew

   Gasparovic, Christopher Gonzales, Nathan Hardy, Jeremy Harrington, Heidi Jewett,

   Geoffrey Keeling, Doug Kline, Bryan Larreau, Thomas Major, Sean McCall, Brandon

   Novy, Haas E. Pratt, Kevin Rae, Kyle Ross, Rusty Sanchez, Victor Sargenti, Tye

   Simcox, Jonathan Strickland, Nicholas Trujillo, Ryan Voss, Darce Weil, and Patrick

   Williams (State Troopers) (collectively, State Defendants), move to dismiss Plaintiffs’

   First Amended Complaint (Doc. 160) under Fed. R. Civ. P. 12(b)(1) and (6).

                          STATEMENT REGARDING CONFERRAL

         Counsel are mindful of this Court’s practice standards for conferral on Rule 12


   1
    Because Plaintiffs also sue Denver employee Danica Lee, State Defendants refer to
   Defendant Richard Lee as R. Lee.
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 2 of 28




   motions, WJM Revised Practice Standards, § III.D.1., and have conferred multiple times

   about Plaintiffs’ claims and the defenses raised in this motion. Many of the grounds for

   dismissal in this motion are the same ones that State Defendants asserted in response

   to Plaintiffs’ prior complaint. Counsel conferred about the basis for that motion by video

   conference prior to filing the motion on December 11, 2020. Counsel again conferred by

   video conference on March 2, 2021 and discussed each one of the grounds asserted for

   dismissal, including Eleventh Amendment immunity, standing, and failure to state the

   elements of particular constitutional claims. Undersigned counsel followed up by sharing

   portions of State Defendants’ draft brief, and in another email on March 11 identifying

   the legal deficiencies in the state constitution claims. On March 17 and 18, 2021,

   undersigned counsel further engaged in email conferral. Plaintiffs do not agree that any

   of the claims against State Defendants are legally barred or that the claims are not

   sufficiently pleaded, and therefore, oppose this motion.

                                        INTRODUCTION

           State Defendants’ response to Plaintiffs’ recently amended complaint is largely

   the same as the Governor’s position at the preliminary injunction hearing – State

   Defendants may not be held liable for policy decisions made by local government

   officials.

           Plaintiffs recently amended their complaint a second time, but the focus of their

   case remains the same – a challenge to Denver’s ordinance banning camping and

   Denver’s past and ongoing decisions to move homeless encampments during the

   coronavirus pandemic. State Defendants remain in the case only to the extent that state



                                                2
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 3 of 28




   actors participated in a single incident: Denver’s July 29, 2020 clean-up of Lincoln Park.

   As supported by testimony at the preliminary injunction hearing, there is no dispute that

   the Lincoln Park operation was planned and ordered by Denver and primarily carried

   out by its employees. See, e.g., Am. Compl. (Doc. 160), ¶¶ 188-194. Even according to

   Plaintiffs’ newly amended complaint, Denver: planned the sweep, id. ¶¶ 188, 192;

   directed the actions of those on the ground, id. ¶ 203; determined what notice should be

   given and posted the notice that the park would be closed due to health concerns, id. ¶¶

   189, 193, 199, 206; advised campers that they needed to remove their belongings, id.

   ¶¶ 208; and seized and destroyed campers’ property. Id. ¶¶ 194, 210, 212-217, 220,

   239, 255, 266. In fact, Plaintiffs acknowledge it was “Denver’s customs, policies, and/or

   practices, and the decisions of its final policymakers, [that] were the moving force”

   behind the violation of Plaintiffs’ constitutional rights. Id. ¶¶ 456, 469, 487, 504.

          Plaintiffs continue to bring claims against the individual State Troopers who

   participated in the clean-up of Lincoln Park. As with the prior complaint, of the 629

   paragraphs of factual allegations, only a handful mention State Troopers, and none

   identify the actions of any individual trooper. Plaintiffs claim only that the State Troopers

   set up and secured a fence along the perimeter of the park, id. ¶¶ 207, 211, 253, 264;

   and prevented campers from re-entering the park to retrieve their property, id. ¶¶ 211,

   218, 219, 231, 254, 257, 265. The Amended Complaint, however, now explicitly

   identifies other defendants as the ones who seized and destroyed Plaintiffs’ property. Id.

   ¶¶ 194, 210, 212-217, 220, 239, 255, 266.

          Although Plaintiffs recently dismissed Governor Polis in his official and individual



                                                  3
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 4 of 28




   capacities, their Amended Complaint substituted an employee of the Colorado

   Department of Personnel and Administration (DPA), Richard Lee, in his official and

   individual capacities. But the allegations of the Amended Complaint relating to R. Lee

   are even thinner than those relating to the Governor. R. Lee is mentioned in only two

   paragraphs, alleging that he oversaw the DPA contractors, John & Jane Poes 1-20, who

   erected the fence at Lincoln Park and seized property. Id. at ¶¶ 47, 204.

          None of Plaintiffs’ claims are viable. The State committed significant hours and

   resources to Governor Polis’s defense, resulting in dismissal of the unfounded claims

   against him. Whether there is a sufficient basis for the claims against the other State

   Defendants should be resolved at the outset. If discovery should unearth conduct

   amounting to a constitutional violation by an individual trooper or other State employee,

   that individual may be added back to the action. But at this stage, Plaintiffs have not

   plausibly established that any such actions occurred. State Defendants should not be

   required to continue to participate in litigation on unsupported claims that are

   fundamentally not about their conduct.

                                     ARGUMENT SUMMARY

          Official Capacity Claims

          Plaintiffs assert federal official capacity claims and state constitutional claims

   against all State Defendants in their official capacities. Governor Polis’s prior defenses

   in his official capacity now apply to R. Lee and the State Troopers in their official

   capacities. Chiefly, the official capacity claims are barred by Eleventh Amendment

   immunity, including because the Eleventh Amendment does not permit federal actions



                                                 4
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 5 of 28




   to enforce state law. An exception to Eleventh Amendment immunity permits suits

   against state officials seeking to enjoin alleged ongoing violations of federal law, but

   here, there are no alleged ongoing violations of federal law. And in making a state

   officer a party defendant, a plaintiff must establish a connection with the enforcement of

   an act alleged to be unconstitutional. Plaintiffs’ Amended Complaint does not plausibly

   establish a connection between R. Lee’s single instance of supervising fence

   contractors or the State Troopers’ single instance of operational support and the

   enforcement of the municipal codes and city health regulations.

          Plaintiffs’ official capacity injunctive relief claims further fail because Plaintiffs do

   not have standing based on the face of their Amended Complaint. The Lincoln Park

   operation was set in motion and directed by Denver, and so Plaintiffs have not

   established an ongoing injury-in-fact that was caused by R. Lee or the State Troopers

   and that could be remedied by any of them. Plaintiffs’ state law claims further fail

   because State Defendants cannot be sued, either for damages or for injunctive or

   declaratory relief under the provisions of § 13-21-131, C.R.S.

          Individual Capacity Claims

          The individual capacity claims against all State Defendants fail because Plaintiffs

   have not alleged facts which, if true, would support a finding that R. Lee or any State

   Trooper personally violated their constitutional rights. The facts implicating R. Lee are

   limited and wholly conclusory. Similarly, Plaintiffs fail to establish the personal

   involvement of any particular State Trooper in a constitutional violation. The Amended

   Complaint substitutes a group of 32 of the State Troopers’ names for “all defendants,”



                                                  5
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 6 of 28




   but this was a change in form, not in substance. Am. Compl. (Doc. 160), ¶¶ 207, 211,

   218, 219, 231, 232, 249, 250, 253, 254, 257, 264, 265. Plaintiffs’ conclusory pleading

   results in the dismissal of Plaintiffs’ federal claims in two ways: 1) Plaintiffs fail to state

   § 1983 claims; and 2) State Defendants are entitled to qualified immunity.

          Plaintiffs’ § 1983 claims further fail because Plaintiffs have not established the

   elements of the various constitutional violations they allege. Plaintiffs do not allege that

   any State Defendant took any property, which means that they cannot establish either a

   Fourth Amendment/seizure, a Fourteenth Amendment/takings claim, or a Fourteenth

   Amendment/due process claim. Instead, Plaintiffs identify other parties as those

   responsible for the destruction of property. Plaintiffs’ allegations also do not support the

   elements of Fourteenth Amendment takings, procedural due process, or substantive

   due process claims. These failures to state a claim require dismissal and entitle State

   Defendants to qualified immunity.

                                            ARGUMENT

          I.      Standard of Review.

          State Defendants move under Rule 12(b)(1) to dismiss the official capacity

   claims against all State Defendants. A motion to dismiss based on Eleventh

   Amendment immunity is treated as a motion to dismiss for lack of subject matter

   jurisdiction pursuant to Rule 12(b)(1). Harris v. Owens, 264 F.3d 1282, 1288 (10th Cir.

   2001). Because federal courts may exercise jurisdiction only when authorized to do so,

   there is a presumption against federal jurisdiction. Neiberger v. Hawkins, 150 F. Supp.

   2d 1118, 1120 (D. Colo. 2001). The parties invoking the Court’s jurisdiction – Plaintiffs –



                                                   6
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 7 of 28




   bear the burden to establish the Court’s jurisdiction. Id.

          State Defendants also move to dismiss the individual capacity claims for failure

   to state a claim under Rule 12(b)(6). In reviewing a Rule 12(b)(6) motion for the failure

   to state a claim for relief, a court must accept well-pleaded allegations as true and view

   the allegations in a light most favorable to the plaintiff. Casanova v. Ulibarri, 595 F.3d

   1120, 1124 (10th Cir. 2010). But Rule 12(b)(6) requires that a complaint contain more

   than conclusory allegations or conclusions. Bell Atl. Corp. v. Twombly, 550 U.S. 544,

   555 (2007). To survive a motion to dismiss, a complaint does not need to include

   detailed factual allegations, but the “[f]actual allegations must be enough to raise a right

   to relief above the speculative level.” Id. “The burden is on the plaintiff to frame ‘a

   complaint with enough factual matter (taken as true) to suggest’ that he or she is

   entitled to relief.” Robbins v. Okla., 519 F.3d 1242, 1247 (10th Cir. 2008) (quoting

   Twombly, 550 U.S. at 556).

          As part of their Rule 12(b)(6) motion, State Defendants also assert their right to

   qualified immunity. “[Q]ualified immunity protects government officials from liability for

   civil damages insofar as their conduct does not violate clearly established statutory or

   constitutional rights of which a reasonable person would have known.” Pearson v.

   Callahan, 555 U.S. 223, 231 (2009) (internal quotation omitted). Plaintiffs bear a heavy

   burden to establish both a constitutional violation and that the constitutional right was

   clearly established at the time of the alleged violation. Thomas v. Kaven, 765 F.3d

   1183, 1194 (10th Cir. 2014) (internal quotation omitted).

          II.    The official capacity claims against State Defendants are
                 jurisdictionally barred.


                                                 7
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 8 of 28




                 A.     State Defendants have Eleventh Amendment immunity

                        1. State Defendants have Eleventh Amendment immunity on
                        the official capacity federal claims.

          Under the Eleventh Amendment, the State and its officers are not subject to suit

   in federal court. See, e.g., Eastwood v. Dep’t of Corrs. of Okla., 846 F.2d 627, 631 (10th

   Cir. 1988) (The Eleventh Amendment “prohibits suits in federal court against a state by

   its own citizens.”). The Ex parte Young doctrine provides a notable exception to this

   immunity, permitting some suits seeking prospective relief against state officials in order

   to enforce the observance of federal rights by states. Buchheit v. Green, 705 F.3d 1157,

   1159 (10th Cir. 2012) (citing Ex parte Young, 209 U.S. 123, 159-60 (1908)). But that

   exception is not applicable here because there is no ongoing violation of federal law.

          The Ex parte Young exception may be invoked only when a plaintiff has plausibly

   alleged an ongoing violation of federal law. Muscogee (Creek) Nation v. Pruitt, 669 F.3d

   1159, 1167 (10th Cir. 2012). To determine whether the Ex parte Young exception

   applies, courts need not determine whether an actual violation of federal law occurred.

   Id. Instead, courts “need only conduct a straightforward inquiry into whether the

   complaint alleges an ongoing violation of federal law and seeks relief properly

   characterized as prospective.” Id. (internal quotation omitted).

          Here, Plaintiffs do not allege any ongoing violation of federal law by R. Lee or

   State Troopers. Plaintiffs plead only that R. Lee acted in a single instance over seven

   months ago to oversee contractors who erected a fence on the day of the Lincoln Park

   sweep. As detailed below, the act of putting up a fence around a park in the past is not



                                                8
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 9 of 28




   in and of itself a constitutional violation, much less an ongoing violation that must be

   remedied through injunctive relief. Similarly, State Troopers are alleged to have

   participated in only one operation. Plaintiffs do not allege, and there are no facts to

   support, that State Defendants are responsible for any ongoing enforcement actions.

   Because Plaintiffs have not, and cannot, assert an ongoing violation of federal

   constitutional rights by State Defendants, they are entitled to Eleventh Amendment

   immunity on the federal claims.

                        2. State Defendants also are entitled to Eleventh Amendment
                        immunity on the state constitutional claims.

          Plaintiffs also bring two claims, Claims Eleven and Twelve, under § 13-21-131,

   C.R.S. (2020), a new state law that provides a vehicle for asserting claims under the

   Colorado Constitution, much like § 1983. Plaintiffs sue various Denver Defendants, and

   in passing, state that they intend to seek relief from “other Defendants” for declaratory

   and injunctive relief. Am. Compl. (Doc. 160), ¶¶ 517-585. During the conferral process,

   Plaintiffs clarified that these two claims are intended to be asserted against all State

   Defendants in their official capacities.

          The Eleventh Amendment bar applies with equal force to these state constitution

   claims. The Eleventh Amendment bars “any suit, in law or equity” brought by citizens of

   a state against the state itself. Welch v. Texas Dep’t of Highways and Pub. Transp., 483

   U.S. 468, 472 (1987) (citations omitted). But while the Ex parte Young doctrine provides

   an avenue for a suit against a state to enjoin an ongoing violation of federal law, the

   doctrine does not permit suits to prevent ongoing violations of state law. Johns v.

   Stewart, 57 F.3d 1544, 1553 (10th Cir. 1995); see also ANR Pipeline Co. v. Lafaver,


                                                9
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 10 of 28




    150 F.3d 1178, 1188 (10th Cir. 1998) (“[F]ederal courts have no jurisdiction to entertain

    a suit that seeks to require the state official to comply with state law – only allegations of

    violations of federal law are sufficient to come within the Ex parte Young rule.”),

    abrogated on other grounds by Hill v. Kemp, 478 F.3d 1236 (10th Cir. 2007). For this

    reason, Plaintiffs’ claims for injunctive relief based on alleged violations of the Colorado

    Constitution are jurisdictionally barred.

                          3. All State Defendants are entitled to Eleventh Amendment
                          immunity because no State Defendant has the requisite
                          connection to the enforcement of Denver’s public health
                          orders.

           The Ex parte Young exception does not apply to State Defendants for another

    reason. For a state official to be subjected to an injunction, “it is plain that such officer

    must have some connection with the enforcement of the act, or else it is merely making

    him a party as a representative of the state, and thereby attempting to make the state a

    party.” Peterson v. Martinez, 707 F.3d 1197, 1205 (10th Cir. 2013) (quoting Ex parte

    Young, 209 U.S. at 157). “Defendants are not required to have a special connection to

    the unconstitutional act or conduct. Rather, state officials must have a particular duty to

    enforce the statute in question and a demonstrated willingness to exercise that duty.” Id.

    (quoting Prairie Band Potawatomi Nation v. Wagnon, 476 F.3d 818, 828 (10th Cir.

    2007)) (internal quotations omitted) (emphasis added).

           Again, State Defendants’ involvement on July 29, 2020 was part of an action

    taken pursuant to municipal ordinances and a municipal public health order. Plaintiffs do

    not allege, nor is there independent authority for the proposition, that either R. Lee or

    State Troopers have a duty to enforce municipal ordinances such as the Denver


                                                  10
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 11 of 28




    camping ban or Denver public health orders, even on State property. As a result, the Ex

    parte Young doctrine may not be invoked, and State Defendants may not be sued for

    prospective injunctive relief.2

                  B.      Plaintiffs have not established standing for a permanent
                          injunction against State Defendants.

           Plaintiffs have not established the basic elements of standing to seek permanent

    injunctive relief against State Defendants. Plaintiffs must demonstrate standing for each

    kind of relief they seek. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,

    528 U.S. 167, 185 (2000) (noting that a plaintiff may have standing to pursue damages

    but not injunctive relief). To invoke the Court’s jurisdiction, a plaintiff must demonstrate,

    at an irreducible minimum, that: 1) he has suffered actual or threatened injury as a

    result of defendant’s putatively illegal conduct; 2) the injury is traceable to the

    challenged conduct; and 3) the injury is likely to be redressed if the requested relief is

    granted. PeTA v. Rasmussen, 298 F.3d 1198, 1202 (10th Cir. 2002). When these

    elements are not met, allowing courts to oversee executive actions intrudes into the

    policy making functions of the executive. See Summers v. Earth Island Inst., 555 U.S.

    488, 493 (2009). Here, Plaintiffs cannot establish any of the elements of standing.

                          1. Plaintiffs cannot establish an injury-in-fact because they do
                             not face an immediate and substantial threat of injury from
                             State Defendants.



    2
      State Defendants also note that to the extent Plaintiffs seek unspecified permanent
    injunctive relief in the form of policy changes in the operation of the Patrol, individual
    State Troopers are not the right parties for obtaining that relief. There is no allegation in
    the complaint, nor could there be, that individual troopers determine the policy of the
    Patrol with regard to participating in an operation such as the one in Lincoln Park.

                                                  11
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 12 of 28




           To seek injunctive relief, Plaintiffs must show that they are under threat of

    suffering an injury in fact that is concrete and particularized; “the threat must be actual

    and imminent, not conjectural or hypothetical.” Id. Put another way, the threatened

    injury must be “real, immediate, and direct.” Chamber of Commerce of U.S. v.

    Edmondson, 594 F.3d 742, 756 (10th Cir. 2010) (internal citations omitted). The alleged

    injury must be “certainly impending” and may not be based “merely on subjective

    apprehensions that the defendant might act unlawfully.” Finstuen v. Crutcher, 496 F.3d

    1139, 1143-44 (10th Cir. 2007) (internal quotations omitted). While past harm may be

    relevant, past harm alone is not sufficient to establish standing to obtain injunctive relief.

    City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983) (“[P]ast exposure to illegal

    conduct does not in itself show a present case or controversy regarding injunctive

    relief....”) (quoting O’Shea v. Littleton, 414 U.S. 488, 495-496 (1974)). Claims for

    prospective relief require a continuing injury. PeTA, 298 F.3d at 1202.

           Here, Plaintiffs have not established a real or immediate threat that they will

    again be harmed either by the complained-of conduct by R. Lee or the State Troopers.

    Plaintiffs recognize that the July 29, 2020 clean-up of the Park was directed by Denver;

    it was not an enforcement action initiated under state law or the State’s independent

    enforcement authority. See, e.g., Am. Compl. (Doc. 160), ¶ 206. Even according to

    Plaintiffs’ description, R. Lee and the State Troopers provided only limited support

    services. See, e.g., Id. ¶¶ 47, 204, 207, 211. More importantly, Plaintiffs have not

    established either a continuing injury or a real and immediate threat of future injury.

    They have not established that there will be another clean-up of Lincoln Park



                                                 12
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 13 of 28




    encampments, and the Park has been fenced since July 2020. As a result, Plaintiffs

    have not established standing to seek prospective injunctive relief.

                         2. Plaintiffs have not established an ongoing injury traceable
                            to State Defendants’ conduct or that State Defendants could
                            redress Plaintiffs’ claimed injury.

           Plaintiffs also fail to establish standing because their alleged injuries are not

    traceable to any conduct by any of State Defendants. To demonstrate the requisite

    causation, a plaintiff must show “a causal connection between the injury and the

    conduct complained of—the injury must be fairly traceable to the challenged action of

    the defendant, and not the result of the independent action of some third party not

    before the court…”. State of Utah v. Babbitt, 137 F.3d 1193, 1202 (10th Cir. 1998)

    (internal citation omitted). Likewise, Plaintiffs have not established that an injunction

    against R. Lee or State Troopers would redress their injuries when they did not decide

    to clean-up Lincoln Park. See Lawrence v. Colo., 455 F. Supp. 3d 1063, 1072-73 (D.

    Colo. 2020).

           Plaintiffs challenge Denver’s camping ban and Denver’s enforcement of that ban.

    The injunctive relief they seek relates to the enforcement of Denver ordinances and

    Denver’s ongoing decisions to sweep homeless camps. Am. Compl. (Doc. 160), ¶¶130-

    142. Plaintiffs have not established a similar injury caused by any State Defendant.

    Because Plaintiffs have not shown that their alleged injuries are traceable to any official

    decisions or acts of either R. Lee or State Troopers, they cannot establish standing to

    obtain injunctive relief against State Defendants.

           III.    Plaintiffs fail to state claims for injunctive relief under the State
                   Constitution.


                                                 13
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 14 of 28




           Even if Plaintiffs’ state law claims clear the jurisdictional bars asserted above, the

    claims seeking injunctive relief from State Defendants fail for three independent reasons

    and should be dismissed under Rule 12(b)(6).

           First, Plaintiffs may not maintain an action for the violation of the Colorado

    Constitution in the absence of statutory authority permitting it. The Colorado Supreme

    Court has refused to recognize implied civil remedies under the Colorado Constitution

    unless there is no other adequate remedy at law. Bd. of Cty. Comm’rs of Douglas Cty.

    v. Sundheim, 926 P.2d 545, 553 (Colo. 1996). In this lawsuit, Plaintiffs seek the very

    same remedies under the U.S. Constitution as they seek in their state constitutional

    claims. Because adequate remedies otherwise exist, Plaintiffs’ state constitutional

    claims are barred.

           Second, Plaintiffs’ state constitutional claims are brought under § 13-21-131,

    C.R.S. (2020), a new state law that provides a vehicle for asserting some claims against

    law enforcement officers under the Colorado Constitution, much like § 1983. But this

    statute does not apply to State Defendants. Section 13-21-131(1) provides for a cause

    of action against a “peace officer” who is “employed by a local government” for

    depriving any individual of the rights secured by article II of the Colorado Constitution.

    Therefore, the only proper defendants under the statute are those who are both peace

    officers and employees of a local government. R. Lee is plainly neither, and while State

    Troopers may be peace officers, they are not employed by a local government.

           Third, Plaintiffs’ state constitutional claims are not cognizable. Plaintiff’s Claim

    Eleven asserts that Plaintiffs have “the fundamental rights of freedom of movement and


                                                  14
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 15 of 28




    to use the public streets and facilities in a manner that does not interfere with the liberty

    of others.” Am. Compl. (Doc. 16), ¶¶ 562, 563. But the right that Plaintiffs assert has not

    been established under the Colorado Constitution. No court has interpreted Colorado’s

    “inalienable rights” of “enjoying and defending [] lives and liberties,” art. II, sec. 3, to

    protect a right to camp on public property. And to the extent Plaintiffs’ Claim Eleven is

    one asserting a constitutional right to travel, Plaintiffs fail to state a claim for the reasons

    amply described by Denver Defendants, Doc. 176, pp. 28-32. State Defendants adopt

    that briefing, but in the interest of avoiding prolix briefing, do not fully restate those

    arguments here.

           Plaintiff’s Twelfth Claim against State Defendants asserts violation of state

    guarantees of equal protection. Denver’s Motion to Dismiss (Doc. 176) fully addresses

    the shortcomings of this claim, and State Defendants adopt those arguments. As

    explained by Denver Defendants, an equal protection claim fails because unhoused

    persons do not fall within a constitutionally recognized protected class. See Doc. 176,

    pp. 32-36. State Defendants’ conduct, therefore, need only be rationally related to a

    legitimate government interest in health and safety. Id.; see also Sanchez v. City of

    Fresno, 914 F. Supp. 2d 1079, 1113-14 (E.D. Cal. 2012) (granting motion to dismiss

    plaintiffs’ equal protection claims based on the classification of the homeless as a

    suspect class and noting that the city’s “cleanups can be justified for numerous reasons,

    including aesthetics, sanitation, public health and safety”). The alleged conduct of State

    Defendants in erecting a fence and providing security during a contentious cleanup of

    Lincoln Park easily clears that bar.



                                                   15
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 16 of 28




           IV.     Plaintiffs’ individual capacity claims against each of State
                   Defendants are barred for failure to sufficiently establish personal
                   participation in the violation of a clearly established federal
                   constitutional right.

                   A.     Plaintiffs fail to state plausible individual capacity claims
                          against R. Lee.

           Plaintiffs’ Claims 1 – 4, various § 1983 claims, are against R. Lee in his individual

    capacity. Personal participation is an essential element of a § 1983 action. Gallagher v.

    Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009). When a plaintiff asserts a constitutional

    claim against an individual, he must allege specific facts that demonstrate how that

    individual personally participated in the constitutional violation. Henry v. Storey, 658

    F.3d 1235, 1241 (10th Cir. 2011); see also Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)

    (noting that to state a claim against a government official for the violation of an

    individual’s constitutional rights, “a plaintiff must plead that each Government-official

    defendant, through the officials own individual actions, has violated the constitution.”).

    “A plaintiff’s failure to satisfy this requirement will trigger swift and certain dismissal.”

    Estate of Roemer v. Johnson, 764 F. App’x 784, 790 n. 5 (10th Cir. 2019).

           Moreover, to state a plausible claim for relief, a plaintiff must provide the

    defendant with the grounds on which the claim rests. Robbins, 519 F.3d at 1249. “[I]f

    [the allegations in a complaint] are so general that they encompass a wide swath of

    conduct, much of it innocent, then the plaintiffs ‘have not nudged their claims across the

    line from conceivable to plausible.’” Id. (quoting Twombly, 550 U.S. at 570). “Factual

    allegations must be enough to raise a right to relief above the speculative level.”




                                                   16
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 17 of 28




    Twombly, 550 U.S. at 555. Conclusory allegations are not entitled to the presumption

    that the allegations are true. Ruiz v. McDonnell, 299 F.3d 1173, 1181 (10th Cir. 2002).

           Plaintiffs’ individual capacity claims are based wholly on the assertion that R. Lee

    “oversaw” or “directed” contractors who erected a fence around Lincoln Park. Am.

    Compl. (Doc. 160), ¶¶ 47, 204. But a supervisor may not be held liable simply because

    he was in charge of other state actors. Dodds v. Richardson, 614 F.3d 1185, 1195 (10th

    Cir. 2010). First, there must be an underlying constitutional violation by a supervisee.

    Doe v. Woodard, 912 F.3d 1278, 1290 (10th Cir. 2019). And then a plaintiff must

    demonstrate an “affirmative link” between the supervisor and the alleged constitutional

    violation. Dodds, 614 F.3d at 1195. An affirmative link is established with facts to

    demonstrate: 1) personal involvement; 2) sufficient causal connection; and 3) culpable

    state of mind. Id. “The second element requires the plaintiff to show that the defendant’s

    alleged action(s) caused the constitutional violation by setting in motion a series of

    events that the defendant knew or reasonably should have known would cause others

    to deprive the plaintiff of her constitutional rights. Burke v. Regalado, 935 F.3d 960, 997

    (10th Cir. 2019).

           Plaintiffs’ Amended Complaint fails on each of these points. Even assuming that

    the acts of Poes 1-20 in erecting a fence could be unconstitutional, Plaintiffs do no more

    than allege that R. Lee “was overseeing” the contractors. Am. Compl. (Doc. 160), ¶¶ 47

    204. Plaintiffs do not make any effort to specify actions by R. Lee that would establish

    his personal involvement, the requisite causation, or his culpable state of mind. As a

    result, Plaintiffs have established neither that R. Lee’s own conduct was wrongful nor



                                                17
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 18 of 28




    that he may be held responsible for the conduct of the contractors. The individual

    capacity claims against him should be dismissed.

                  B.     Plaintiffs also fail to articulate the personal participation of the
                         individual State Troopers.

           The authorities cited above requiring personal participation by an individual

    § 1983 defendant, as well as the authorities requiring plausible, specific allegations

    against each individual, apply with equal force to State Troopers.

           Collective pleading is insufficient to state a § 1983 claim against individually

    named defendants. See Walker v. Mohiuddin, 947 F.3d 1244, 1249-50 (10th Cir. 2020);

    Robbins, 519 F.3d at 1250 (“Given the complaint’s use of either the collective term

    ‘Defendants’ or a list of the defendants named individually but with no distinction as to

    what acts are attributable to whom, it is impossible for any of these individuals to

    ascertain what particular unconstitutional acts they are alleged to have committed.”).

    When multiple defendants are sued under § 1983, “it is particularly important . . . that

    the complaint make clear exactly who is alleged to have done what to whom, to provide

    each individual with fair notice as to the basis of the claims against him or her, as

    distinguished from collective allegations against the state.” Robbins, 519 F.3d at 1249-

    50 (emphasis in original) (granting motion to dismiss when complaint simply listed

    Defendants’ names “but with no distinction as to what acts are attributable to whom.”).

    To allow a complaint to proceed without this basic information “would impose the cost of

    discovery on the defendants for no plausible basis.” Id. at 1248.

           The Amended Complaint makes allegations against all State Troopers

    collectively, often grouping them with various Denver and yet-unidentified defendants.


                                                 18
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 19 of 28




    See, e.g., Am. Compl. (Doc. 160), ¶ 211. And while the Amended Complaint has

    progressed from alleging that unspecified “defendants” took certain actions, listing a

    group of 32 troopers in addition to scores of other defendants is an amendment that is

    largely form over substance. The factual allegations still fail to identify a wrongful act of

    any particular trooper. See, e.g., id. ¶ 218 (alleging that State Troopers and Denver

    officers secured the park).3 Plaintiffs never identify that any individual trooper seized

    Plaintiffs’ property, failed to provide them with some process, or placed Plaintiffs in

    danger. As a result, Plaintiffs have not identified any basis for the individual capacity

    claims against State Troopers.

                  C.     R. Lee and State Troopers are entitled to qualified immunity.

           For the same reason that the individual capacity claims against State Defendants

    are deficient, they are also entitled to qualified immunity. A government official is

    entitled to qualified immunity “when ‘the facts that a plaintiff has alleged’ fail to ‘make

    out a violation of a constitutional right.’” Montoya v. Vigil, 898 F.3d 1056, 1064 (10th Cir.

    2108) (quoting Pearson, 555 U.S. at 232). Because Plaintiffs plead no facts showing

    that State Defendants took actions that might plausibly be regarded as unconstitutional,

    they are entitled to qualified immunity. As a result, Plaintiffs’ Claims 1-4 against all State

    Defendants in their individual capacities should be dismissed.

           V.     Plaintiffs further fail to establish the elements of their federal claims,
                  or that their rights were clearly established.


    3
      Plaintiffs’ Amended Complaint does not include Trooper Jacob Cleveland in any
    factual allegations relating to Lincoln Park. Because there are no claims made against
    him, all claims against Trooper Cleveland should be dismissed. State Defendants have
    raised this issue with Plaintiffs.

                                                  19
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 20 of 28




                    A.     Plaintiffs’ Fourth Amendment, takings, and due process claims
                           fail because there was no seizure of property by State
                           Defendants.

             In Plaintiffs’ Second, Third, and Fourth Claims for Relief, Plaintiffs aver that “[b]y

    seizing and destroying Plaintiffs’ property, unspecified “Defendants” meaningfully and

    permanently interfered with Plaintiffs’ possessory interest in their property and

    destroyed Plaintiffs’ property without just compensation.” Am. Compl. (Doc. 160), ¶¶

    451, 465; see also ¶ 483. But as stated above, the Amended Complaint lacks facts

    showing that any State Defendant actually seized or destroyed Plaintiffs’ property.

    Instead, Plaintiffs repeatedly allege that other defendants were the ones who seized

    and destroyed Plaintiff’s property. Id. ¶¶ 168, 169, 194, 210, 212-217, 220, 239, 255,

    266. Denver’s actions and policies were “the moving force” behind the violation of

    Plaintiffs’ constitutional rights. Id. ¶¶ 456, 469, 487. State Defendants’ presence while

    other defendants decided to and actually took action to dispose of property is not

    sufficient to implicate State Defendants in a constitutional violation. Because Plaintiffs

    do not have any facts to demonstrate that State Defendants took any action to seize or

    destroy property, Plaintiffs have not plausibly stated a Fourth Amendment seizure claim,

    a Fourteenth Amendment takings claim, or a Fourteenth Amendment due process

    claim.

             State Defendants are also entitled to qualified immunity for Plaintiffs’ federal

    constitutional claims because Plaintiffs have not shown that their asserted rights are

    clearly established. “Clearly established law must be ‘particularized’ to the facts of the

    case.” White v. Pauly, 137 S. Ct. 548, 552 (2017). To be clearly established, there must



                                                   20
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 21 of 28




    be an on-point Supreme Court or Tenth Circuit decision, or the weight of authority from

    other circuits recognizing the asserted constitutional rights. Harris v. Mahr, 2020 WL

    7090506, at *2 (10th Cir. 2020). State Defendants have found no authority in the Tenth

    Circuit or Supreme Court providing that government actors who did not seize property,

    coordinate the seizure of property, or have control of the property seized were liable for

    Fourth Amendment seizure, Fourteenth Amendment takings, or Fourteenth Amendment

    due process claims. State Defendants found only one case, a California district court

    case, where police officers who did not seize property, but threatened homeless

    campers with arrest if they attempted to retrieve their property, were deemed “integral

    participants” in an encampment cleanup and possibly liable under the Fourth and

    Fourteenth Amendments. Sanchez v. City of Fresno, 2013 WL 2100560 at *8 (E.D. Cal.

    May 14, 2013). This case alone is insufficient to show that the weight of authority from

    other circuits recognizes Plaintiffs’ asserted constitutional rights. Accordingly, State

    Defendants are entitled to qualified immunity.

                  B. Plaintiffs’ takings claim fails because they do not establish a
                     taking for public use.

           The takings claim suffers another legal defect. The Takings Clause forbids the

    taking of property for public use without just compensation. U.S. Const. amend. V. But

    the seizure of property pursuant to a governmental entity’s police power is not a taking

    for public use. See Bennis v. Michigan, 516 U.S. 442, 452–53 (1996) (“The government

    may not be required to compensate an owner for property which it has already lawfully

    acquired under the exercise of governmental authority other than the power of eminent

    domain.”) (citing cases); Lawmaster v. Ward, 125 F.3d 1341, 1351 (10th Cir. 1997)


                                                 21
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 22 of 28




    (finding plaintiff who alleged law enforcement agents seized his property pursuant to a

    search warrant had nevertheless failed “to allege any facts showing how his property

    was taken for public use in violation of the Fifth Amendment.”); Lech v. Jackson, 791 F.

    App’x 711, 719 (10th Cir. 2019) (holding that because police officers who damaged a

    residence while pursuing a criminal suspect acted pursuant to its police power, rather

    than the power of eminent domain, the officers’ actions did not constitute a taking for

    purposes of the Takings Clause). Recognizing this principle, district courts in other

    circuits have dismissed takings claims for seizures of homeless individuals’ property

    where the officials were not acting pursuant to eminent domain. See, e.g., Cooley v.

    City of Los Angeles, No. 2:18-cv-09053-CAS-PLAx, 2019 WL 1936437 at *5 (C.D. Cal.

    May 1, 2019); Sanchez, 914 F. Supp. 2d at 1106-07 (dismissing takings claim where

    city seized and destroyed property during cleanup of homeless encampments).

           Here, Plaintiffs acknowledge that the Denver Department of Public Health and

    Environment ordered the closure of Lincoln Park over public health concerns. Am.

    Comp. (Doc. 160), ¶¶ 193, 206. Because Plaintiffs allege their property was seized

    pursuant to an exercise of Denver’s police power, Plaintiffs fail to state a claim for a

    taking. The failure to establish a constitutional violation further entitles all State

    Defendants to qualified immunity. Additionally, as discussed in Denver’s Motion to

    Dismiss, Plaintiffs may not state both a Fourth Amendment seizure and Fourteenth

    Amendment takings claim, and State Defendants adopt that argument. See Denver’s

    Mot. to Dismiss (Doc. 176), p. 18; see also De-Occupy Honolulu v. City and Cty. of

    Honolulu, No. 12-00668-JMS-KSC, 2013 WL 2284942 at *10 (D. Haw. May 21, 2013)



                                                   22
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 23 of 28




    (noting that if a plaintiff establishes a Fourth Amendment claim, then the taking was

    unlawful and may not be the subject of a Takings Claim, which requires a lawful taking).

                  C.      Plaintiffs’ procedural due process claim fails because State
                          Defendants did not owe Plaintiffs any particular process.

           In Plaintiffs’ Third Claim for Relief, Plaintiffs state that unspecified defendants

    seized and destroyed Plaintiffs’ property without affording them a pre- or post-

    deprivation process for challenging the seizure of their property. Am. Compl. (Doc. 160),

    ¶¶ 479-80. Plaintiffs and Denver Defendants entered into the Lyall settlement

    agreement, which provides the amount of notice Denver must give prior to a cleanup,

    and procedures for storing seized property. Id. ¶¶ 152-156. Denver Defendants planned

    the Lincoln Park cleanup, id. ¶¶ 188, 192; and determined what notice should be given

    and posted the notice that the park would be closed due to health concerns. Id. ¶¶ 189,

    193, 199, 206. Plaintiffs do not establish any process that State Defendants, who did

    not plan the cleanup and did not seize or store any property, were obligated to provide

    to Plaintiffs. And as with the other claims, this failure to establish a constitutional

    violation results in the application of qualified immunity.

                  D.      Plaintiffs’ substantive due process rights have not been
                          violated because they have not established that State
                          Defendants created a special danger.

           In their Fourth Claim for Relief, Plaintiffs claim State Defendants violated their

    substantive due process rights by creating a risk to Plaintiffs of greater exposure to

    COVID-19 and/or the elements in conducting the Lincoln Park cleanup. Am. Compl.

    (Doc. 160), ¶ 498. Denver’s Mot. to Dismiss (Doc. 176), pp. 20-25 ) accurately cites the

    test for a plaintiff to show that a defendant created a “special danger” sufficient to trigger


                                                  23
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 24 of 28




    substantive due process protections, and correctly emphasizes that a state actor must

    have created the danger and acted with a conscious disregard of an obvious risk to

    Plaintiffs’ safety. See, e.g., Uhlrig v. Harder, 64 F.3d 567, 574 (10th Cir. 1995). The test

    also requires a plaintiff “to do more than show that a government actor intentionally or

    recklessly caused injury to the plaintiff by abusing or misusing government power.” Id.

    “[P]laintiff[s] must demonstrate a degree of outrageousness and a magnitude of

    potential or actual harm that is truly conscience shocking.” Id. (the standard requires a

    “high level of outrageousness.”). And plaintiffs must allege a link between the danger

    created by state actors’ actions and actual harm suffered by the victim. Gray v. Univ. of

    Colo. Hosp. Auth., 672 F.3d 909, 928 (10th Cir. 2012) (“A ‘would-be’ victim who averts

    danger, and thus the harm, may not claim the denial of a constitutional right to be free

    from state-created dangers.”) State Defendants adopt Denver’s briefing and the cases

    Denver cites applying this standard to the rights of homeless persons.

           As to State Defendants, Plaintiffs’ only allegations relevant to the substantive due

    process analysis are that: R. Lee oversaw the contractor who erected a fence; State

    Troopers provided security for the construction of the fence; and State Troopers

    prevented individuals from entering the park after it was closed. Am. Compl. (Doc. 160),

    ¶¶ 204, 207, 211. Plaintiffs do not single out any State Defendant as responsible for

    creating the danger, but instead contend generally that the actions of “Defendants” were

    conscience-shocking because Defendants collectively were aware that “the risk of

    greater exposure to COVID-19 and/or exposure to the elements was obvious and

    known to Defendants.” Id. at ¶ 498.



                                                 24
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 25 of 28




           But Plaintiffs’ own allegations undercut the basis for this claim against State

    Defendants. Denver health officials, not State Defendants, decided to close the park

    due to health concerns. Id. at ¶¶ 193, 194, 206. Plaintiffs were given more than four

    hours to collect their belongings. Id. ¶¶ 205, 218, 232. And there are no allegations that

    State Defendants had any role in participating in cleanups of other camping areas, or in

    suggesting that homeless individuals be placed in indoor shelters. None of these

    allegations establish conduct by State Defendants that is so egregious that it rises to the

    level of shocking the conscience.

           At most, Plaintiffs have alleged that State Defendants assisted Denver’s efforts to

    close Lincoln Park, not that State Defendants otherwise prevent outdoor camping,

    thereby increasing the danger to Plaintiffs. Plaintiffs have not shown, and cannot show,

    that camping outside Lincoln Park posed a greater danger to Plaintiffs than camping

    inside the park. Nor have Plaintiffs shown that they suffered any actual, serious harm

    due to State Defendants’ actions. Notably, Plaintiffs allege the sweeps expose them to

    increased dangers, including COVID-19, the elements due to not having their tents, and

    violence from moving to unfamiliar areas. Id. at ¶¶ 398, 400-06. But Plaintiffs do not

    allege that any individual Plaintiff in fact contracted COVID-19 due to the Lincoln Park

    sweep, or suffered injuries from exposure to the elements, or were victims of violence

    due to moving to a new location. And mere allegations of a possible exposure to

    increased risks, with no actual showing of actual, serious injury, are insufficient to state

    a substantive due process claim based on a “danger creation” theory. Gray, 672 F.3d at

    928 (holding that a state actor’s “affirmative act creating the danger or rendering the



                                                 25
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 26 of 28




    victim more vulnerable to it does not constitute a constitutional deprivation.”) (emphasis

    in original); Sanchez, 2013 WL 2042058 at *10 (dismissing homeless plaintiffs’

    substantive due process claim and noting that “the Court has exhaustively examined the

    body of precedent from within and without this Circuit and has been unable to locate a

    single example of a court imposing danger creation liability based upon anything other

    than actual, serious bodily injury.”) (emphasis in original).

           Plaintiffs’ allegations are insufficient to show that State Defendants’ limited

    involvement in the Lincoln Park cleanup created a special danger, caused Plaintiffs

    actual harm, or put them in a position where they sustained substantial risk to their

    health and safety. See Cobine v. City of Eureka, 250 F. Supp. 3d 423, 433 (N.D. Cal.

    2017) (dismissing a substantive due process claim in the absence of evidence that the

    closure of a homeless encampment on city property increased the dangers to homeless

    plaintiffs). Because Plaintiffs have failed to state the elements necessary for a

    substantive due process claim, and because the actions of State Defendants do not rise

    to the outrageous, conscience-shocking behavior required to establish such a claim, the

    Fourth Claim should be dismissed, and State Defendants are entitled to qualified

    immunity.

                  E. Plaintiffs’ claims that R. Lee violated the constitution are
                     particularly deficient.

                  Although the claims against R. Lee are subject to dismissal for all the

    reasons stated above, State Defendants call out the allegations against R. Lee as

    particularly void of substance. To the extent Plaintiffs assert that R. Lee violated

    Plaintiffs’ constitutional rights by playing a part in the construction of a fence around


                                                 26
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 27 of 28




    Lincoln Park, Plaintiffs have failed to state any viable constitutional claim. The basis of

    Plaintiffs’ constitutional claims is that Plaintiffs were forced to move from the park with

    no notice, or insufficient notice, and lost their belongings as a result. But the existence

    of a fence, with numerous exit and entry points, did not cause any of these alleged

    wrongs to occur. There is no allegation that either R. Lee or employees of the fence

    contractor took any action to prevent campers from leaving the park, or returning to the

    park, through the entry points the fence provided. Am. Compl. (Doc. 160), ¶¶ 218; 238-

    39; 254; 265. Nor is there any allegation that either R. Lee or the contractor’s

    employees removed, or even touched, campers’ property.

           R. Lee is entitled to qualified immunity because the claims made against him fail

    both prongs of the qualified immunity analysis. Plaintiffs have failed to state facts

    establishing that the construction of a fence around a public park violates the

    constitutional rights of individuals who use it. And State Defendants have unearthed no

    authority to demonstrate that public employees who do nothing more than construct a

    fence around a public park may be held liable for the violation of park users’

    constitutional rights.

           Because Plaintiffs plead no facts implicating R. Lee in the violation of Plaintiffs’

    clearly established constitutional rights, all claims asserted against him (Claims One -

    Four) should be dismissed.

                                          CONCLUSION

           For these reasons, State Defendants request that the Court dismiss all claims

    against them and reward other relief as is just and proper.



                                                 27
Case 1:20-cv-02985-WJM-SKC Document 190 Filed 03/25/21 USDC Colorado Page 28 of 28




         Respectfully submitted this 25th day of March, 2021.

                                       PHILIP J. WEISER, Attorney General


                                       s/ Kathleen Spalding
                                       STEPHANIE LINDQUIST SCOVILLE, #31182*
                                       First Assistant Attorney General
                                       KATHLEEN SPALDING, #11886*
                                       Senior Assistant Attorney General
                                       EMELY GARCIA, #55413*
                                       Attorney General Fellow
                                       Ralph L. Carr Colorado Judicial Center
                                       1300 Broadway, 10th Floor
                                       Denver, CO 80203
                                       Telephone: 720-508-6000
                                       Email: Stephanie.scoville@coag.gov;
                                               Kit.spalding@coag.gov ;
                                              Emely.garcia@coag.gov
                                       *Counsel of Record
                                       Attorneys for State Defendants




                                            28
